                   Case 2:20-cv-02299-JAD-DJA Document 1 Filed 11/10/20 Page 1 of 11

Pro Se 15 (Rev. 12/16)Complaint for Violation of Civil Rights (Non—Prisoner)



                                       UNITED STATES DISTRICT COURT                                                        NOV 1 0 2020
                                                                          for the
                                                                        District of                                          CLERK
                                           MI al IL                                                                   U.S. DISTRICT COURT
                                                        l'Uofet.urrN Division                                         MIDDLE DIST. OF ALA.



                                                                                      Case No.          01:
                                                                               )                      (to befilled in by the Clerk's Office)

          j4rinql j);,b
                            Plaintiff(s)
                                        r 5c,-240_,rs M. )
(Write thefull name ofeach plaintiffwho isfiling this complaint.               )
Ifthe names ofall the plaintiffs cannotfit in the space above,                 )      Jury Trial: (check one)         Yes ❑ No
please write "see attached" in the space and attach an additional              )
page with thefidl list ofnames.)
                                                                               )
                                 -v-                                           )
                                                                               )
                                                                               )

          ✓                                                                    )

Ona_aid sDefendant(s)/ru
(Write thefull name ofeach defendant who is being sued. Ifthe
names ofall the defendants cannotfit in the space above, please
write "see attached" in the space and attach an additional page
with the full list ofnames. Do not include addresses here.)



                                 COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
                                          (Non—Prisoner Complaint)

                                                                        NOTICE

    Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
    electronic court files. Under this rule, papers filed with the court should not contain: an individual's full social
    security number or full birth date; the full name of a person known to be a minor; or a complete financial account
    number. A filing may include only: the last four digits of a social security number; the year ofan individual's
    birth; a minor's initials; and the last four digits of a financial account number.

    Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
    other materials to the Clerk's Office with this complaint.

   In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
   forma pauperis.




                                                                                                                                               Page 1 of 6
                   Case 2:20-cv-02299-JAD-DJA Document 1 Filed 11/10/20 Page 2 of 11

Pro Se 15 (Rev. 12/16)Complaint for Violation ofCivil Rights(Non—Prisoner)


          The Parties to This Complaint

          A.        The Plaintiff(s)

                    Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                    needed.
                          Name                                                          4/                               4_15 /CD
                          Address
                                                                      ( 057_4±q                               tYe
                                                                                                      /State
                                                                                                       7/4,P4,4.1 0    6 7,(27
                                                                                 City                             Zip Code
                          County                                            a,5
                          Telephone Number
                                                                        53 1---(                                //
                          E-Mail Address                               s‹,nde,r                q /-#24          e
          B.        The Defendant(s)

                    Provide the information below for each defendant named in the complaint, whether the defendant is an
                    individual, a government agency, an organization, or a corporation. For an individual defendant,
                    include the person's job or title (if known)and check whether you are bringing this complaint against
                    them in their individual capacity or official capacity, or both. Attach additional pages if needed.

                    Defendant No. 1
                          Name                                      ata_q_id               J.            7r&(7)-2P
                          Job or Title (ifknown)                                                                               e____5_191g/wr,Lct
                          Address
                                                                         /   0          P8-ArVL.CLi / V617)          /4 iiw.twe___
                                                                      tzj'e'                            State
                                                                                                                             ,-37±6ir
                                                                                                                         Zip Code
                          County
                          Telephone Number
                          E-Mail Address (ifknown)
                                                                     111 Individual capacity        adrficial capacity


                    Defendant No.2
                          Name
                          Job or Title (ifknown)                        V.‘c_re_ Pre 5.1‘c/&./.7±
                          Address                                        fk v0 i%?Asci
                                                                             kk21'/-at'                                  z?,,101,
                          County
                          Telephone Number
                          E-Mail Address fknown)
                                                                                               LI                         //—/
                                                                     11] Individual capacity

                                                                                                                                    Page 2 of 6
                   Case 2:20-cv-02299-JAD-DJA Document 1 Filed 11/10/20 Page 3 of 11

Pro Se 15 (Rev. 12/16)Complaint for Violation of Civil Rights(Non—Prisoner)


                     Defendant No.3
                                            Akliq oick
                          Name
                          Job or Title (ifknown)
                                                                      SP,0-     re( ef Sra-te_  hqrq
                                                                      __Aki7q014 Se_.1-e--t-q
                           Address                                     / DI Nor-fh Lzirsene9_5--treefi_lq*.y
                                                                         C'qr5gt() L'2TLr sta/tr/                      'z?,,,o?,e./
                          County                                      _&4//
                          Telephone Number
                                                                        775— —
                          E-Mail Address (ifknown)                  A/   V 5e9,5,
                                                                      0Individual capacity      Official capacity


                     Defendant No.4
                                                                                                                                        h      //c964.
                          Name               iot              C-OU4                         r6                         (5_
                          Job or Title (ifknown)                        C14(,s__,____aever-tc...t5/1                         r              ler
                                                                                                                                             )
                           Address                                                                       -                           541i-e_5
                                                                       IC
                                                                         c-r. 50_0
                                                                              city
                                                                                   oc.-fr        State
                                                                                                                   g-)9,   7c9/
                                                                                                                      Zip Code
                          County                                            11 Pri'0-
                          Telephone Number                                    7                              —
                           E-Mail Address (ifknown)                     4/    V ,10_5_
                                                                      El Individual capacity     fficial capacity

          Basis for Jurisdiction

          Under 42 U.S.C. § 1983, you may sue state or local officials for the "deprivation of any rights, privileges, or
          immunities secured by the Constitution and [federal laws]." Under Bivens v. Six Unknown Named Agents of
          Federal Bureau ofNarcotics, 403 U.S. 388(1971), you may sue federal officials for the violation of certain
          constitutional rights.

          A.         Are you ringing suit against (check all that apply):

                                  al officials(a Bivens claim)

                           State or local officials(a § 1983 claim)

          B.        Section 1983 allows claims alleging the "deprivation of any rights, privileges, or immunities secured by
                    the Constitution and [federal laws]." 42 U.S.C. § 1983. If you are suing under section 1983, what
                    federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?



                                          ce/eYW40/01e11-                        ,9F                             e—® /1      t44-141
          C.        Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
                    are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
                    officials?
                                                                                               iY2
                                                                                                                                 Page 3 of 6
                      Case 2:20-cv-02299-JAD-DJA Document 1 Filed 11/10/20 Page 4 of 11

   Pro Se 15 (Rev. 12/16)Complaint for Violation of Civil Rights(Non—Prisoner)




             D.        Section 1983 allows defendants to be found liable only when they have acted "under color of any
                       statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia."
                       42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
                       of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
                       federal law. Attach additional pages if needed.



                                          4L                                        S        Qnidi m        reqc4v)e-e_ kept
                                     07L-   a2                                                /-‘             c:Md uS.      Terr7;ipc,-ei
   ILL      Statement of Claim

            State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
            alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
            further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
            any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
            statement ofeach claim in a separate paragraph. Attach additional pages if needed.


            A.          Where did the events giving rise to your claim(s) occur?




                       al-                    ne.v                    .c-f-q -f-t       Capf`t-/ 64
            B.          What date and approximate time did the events giving rise to your claim(s) occur?




                                                                cc)a,(c_JO
            C.          What are the facts underlying your claim(s)? (For example.- What happened to you? Who did what?
                        Was anyone else involved? Who else saw what happened?)

                           rhe_. je c_r2 -f--g/                                  (
                                                                                 & ,.c-1---6f-e__ o 7C- the_ 5tg.fe_
a.e.,-ifolo,                       5, 5.,c7,- 4_)q (--_                                 "Mc')r—     e----C C.- Ic-(ct°   0/ /vi,
6q74-e      icr- r27) be_i`c) iiMc.-e'd 4f-2 4-1)e_
                                                          bQftei---
il - tg-t/cer     c-,"\q4---f /   -1-.2e__ sv-4--,--, e9.r7/2e4.,dc?
qn."( aegaarr u m.,4 0 f`,) I('c. ori;-,/ apIpa cis-fti 4„,5 1,4,3
Pre.5;de-n          IP 42 Ab           a7)d 5cypo rf--A-
                                             11.
                                               6.F Wir


          --f-5,,, #51
                                                                                                                          Page 4 of 6
                         Case 2:20-cv-02299-JAD-DJA Document 1 Filed 11/10/20 Page 5 of 11

      Pro Se 15 (Rev. 12/16)Complaint for Violation of Civil Rights (Non—Prisoner)




      IV.      Injuries

               If you sustained injuries related to the events alleged above, describe your injuries and state what medical
               treatment, if any, you required and did or did not receive.            6     /It)              ac    i_re5
             j9 (qv ,Or/ )q‘ -                                                   71)Lir              q5'                r.otd
                       kt..--f-e_                                                                      72--:
                    0._o/)                                                           ce                (91- -71-ki
           e_ e/9-15                                                                                 Af

                                                                               q / oti(‘                     _5'5

      V.       Relief

               State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
               If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
               the acts alleged. Explain the basis for these claims.
                                                                                     4)ei               in)kry  74-fri


                                                      h yr-f-                             k2sener 6_1_4` /1             1665
GA-e_47)                                       4,(\e__                           e                 ce'e-df           trV   t
                                                                                                                           I te
                                                                                            _                      g/9e /1 (//le%
                                                                      41-
doliar                                                             7y1c4 1 t 51                      eJ<_       6qt-A /9"nerf
c--                                         .727                                                             i-a9 roice r
Pe-PQ rt14                2                                  7-rea e:4 tei                         .eqah 0_,tufr              one /44;//;0,1
           ;10     Petri' e-qc-h



                                                                                                                             Page 5 of 6
                  Case 2:20-cv-02299-JAD-DJA Document 1 Filed 11/10/20 Page 6 of 11

Pro Se 15 (Rev. 12/16)Complaint for Violation ofCivil Rights(Non—Prisoner)




VI.      Certification and Closing

         Under Federal Rule of Civil Procedure 11, by signing below,I certify to the best of my knowledge, information,
         and belief that this complaint:(1)is not being presented for an improper purpose, such as to harass, cause
         unnecessary delay, or needlessly increase the cost of litigation;(2)is supported by existing law or by a
         nonfrivolous argument for extending, modifying, or reversing existing law;(3)the factual contentions have
         evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
         opportunity for further investigation or discovery; and(4)the complaint otherwise complies with the
         requirements of Rule 11.



         A.         For Parties Without an Attorney

                    I agree to provide the Clerk's Office with any changes to my address where case—related papers may be
                    served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                    in the dismissal of my case.

                    Date of signing:                   //                    /O -                  c::)
                    Signature of Plaintiff
                    Printed Name of Plaintiff

        B.          For Attorneys

                    Date of signing:


                    Signature of Attorney
                    Printed Name of Attorney
                    Bar Number
                    Name of Law Firm
                    Address

                                                                              City         State          Zip Code

                    Telephone Number
                    E-mail Address




                                                                                                                     Page 6 of 6
         Case 2:20-cv-02299-JAD-DJA Document 1 Filed 11/10/20 Page 7 of 11

Pro Se   General Complaint for a Civil Case(Rev 10/16)




            C.        If the Basis for Jurisdiction is Diversity of Citizenship
                       1. The Plaintiff

                            The plaintiff,(name)av:Srirvd Stbb4r &zloty-3                      a -citizen of the
                            State of(name)               f)a5 ;     't•         0,(i.
                      2. The Defendant(s)
                            a. If the defendant is an individual

                                 The defendant,(name)a)              1d         ir‘finla, is a citizen of the
                                 State of(name)                ,>13-toil        pc, .        Or is a citizen of
                                 (foreign nation)                   il
                            b. If the defendant is a corporation

                                 The defendant,(name)                                    , is incorporated under
                                 the laws ofthe State of(name)             4//#
                                                                           11                    , and has its
                                 principal place of business in the State of(name)

                                 Or      is     incorporated      under   the    laws   of    (foreign   nation)
                                                                           , and has its principal place of
                                 business in (name)

                           (If more than one defendant is named in the complaint, attach an additional
                           page providing the same informationfor each additional defendant.)

                                 The Amount in Controversy

                                 The amount in controversy — the amount the plaintiff claims the defendant
                                 owes or the amount that is at state — is more than $75,000, not counting
                                 interest and costs of court, because:(explain)

                                              t fr\, t         ct 01-      (P.2 -f"     (;__51
                                        oP;S 4            t 03,e                ra
                                                               I          (7
III.        Statement of Claim
                                                                                     q 0a         -frai://
                                                                                                   c:,1_1617crs
                                                           Page 4 of7
          Case 2:20-cv-02299-JAD-DJA Document 1 Filed 11/10/20 Page 8 of 11
                                                                                                RECEIVED
Pro Se General Complaint for a Civil Case (Rev.10/16)


                                                                                                   NOV 1 0 2020

          C.         If the Basis for Jurisdiction is Diversity of Citizenship                          CLERK
                                                                                               U S. DI.S,TRipl COURT
                     1. The Plaintiff                                                          MIPDAMIWOF ALA.
                                                                                      5eeft die
                                                                                             (  )
                          The plaintiff,(name) et
                                                ,V.               3;(7,741,140)4(          ,  is a citizen of the
                          State of(name)                il)/%2   bq
                     2. The Defendant(s)
                          a. If the defendant is an individual

                                The defendant,(name)              /41;                         is a citizen of the
                                State of(name)            e.4)01 s h                           Or is a citizen of
                               (foreign nation)

                          b. If the defendant is a corporation

                               The defendant,(name)                                        ,is incorporated under
                               the laws of the State of(name)___,-,                                    rd_ has its
                                principal place of business in the State of(name)
                                                                                             /
                                Or    is , , .iworporated under            the   laws     of (foreign      nation)
                                           ,,.(
                                                 ,                                 and has its principal place of
                                                   t                           "
                                                                                                  ,
                                business in (name) C'                      :),.( __ i ,_..___ .
                                                     1.1',                 .....--     . --.! -     /        . -4- :-.-1
                                                                                                                   '_-
                                                                                             ....
                          (If more than one defendant is named in the complaint, attach an additional
                          page providing the same informationfor each additional defendant.)

                     3.        The Amount in Controversy

                               The amount in controversy - the amount the plaintiff claims the defendant
                               owes or the amount that is at state - is more than $75,000, not counting
                               interest and costs of court, because:(explain)

                                       Omow21' -F-49                       be i) t‘nti
                                                                          Š,                      ,e
                                                                       -fr/ft                     //g CS
III.      Statement of Claim


                                                             Page 4 of7
                 Case 2:20-cv-02299-JAD-DJA Document 1 Filed 11/10/20 Page 9 of 11

             G    era)   stn. a ft or   C    a        0/


RECEIVED

  NOV 1 0 200                If the Basis for Jurisdiction is Diversity of Citizenship

                             1. The Plaintiff
                                                                                          5i4wAr5 /14,1. 9,
       CLERK                                                                 .-t-bb°1
U S. DISTRICT COURT                The plaintiff;(name)re V             ‘4                 ,   is a citizen of the
MIDDLE DIST. OF ALA.
                                   State of(name)           4/0b.0

                             2. The Defendant(s)
                                   a. If the defendant is an individual

                                        The defendant,(name)1)05epb fi gior;ct, is a citizen of the
                                        State of(name)               t/q                       Or is a citizen of
                                        (foreign nation)
                                                                  (1
                                  b. If the defendant is a corporation
                                                                                           fOrc
                                        The defendant,(name)         695e_. A iv           ,is incorporated under
                                                               0-1.1 rke- Coq      y
                                        the laws ofthe State of(name)                                 and has its
                                        principal place of business in the State of(name) Ak      Va:7/
                                        Or       is   incorporated   under   the   laws   of    (foreign   nation)
                                                                             , and has its principal place of
                                        business in (name)

                                  (If more than one defendant is named in the complaint, attach an additional
                                  page providing the same informationfor each additional defendant.)

                             3.         The Amount in Controversy

                                        The amount in controversy - the amount the plaintiff claims the defendant
                                        owes or the amount that is at state - is more than $75,000, not counting
                                        interest and costs of court, because:(explain)




                                                                                           cii?            e' /(
                                                                                                               'e&
      III.       Statement of Claim


                                                              Page 4 of7
           Case 2:20-cv-02299-JAD-DJA Document 1 Filed 11/10/20 Page 10 of 11

    Pro Se General Co . aim fo a Civil C se • ev.10/



RECEIVED
              C.        If the Basis for Jurisdiction is Diversity of Citizenship
  NOV 1 0 2020 1. The Plaintiff
                     The plaintiff,(name)                      (
                                                              J4'415"                     , is a citizen of the
       CLERK
U.S. DISTRICT COURT State of(name) fi                         b     14-11
MIDDLE DIST. OF ALA.
                        2. The Defendant(s)
                             a. If the defendant is an individual

                                  The defendant,(name) oi%/2q             J.7Fa141/0 , is      a citizen of the
                                   State of(name)      ii;e2.s ,>?5. 1751/7       /2, C t. Or is a citizen of
                                  (foreign nation)                   /
                                                                     2 1
                                                                       1 —                •

                             b. If the defendant is a corporation

                                  The defendant,(name)                10)                 ,is incorporated under
                                  the laws ofthe State of(name)iA)015hirTfoiel                C; and has its
                                  principal place ofbusiness in the State of(name) ee)a..c                (
                                                                                                          7V/Z

                                  Or       is    inc7orated       under   the     laws   of   (foreign   nation)
                                                      r3
                                                                                and has its principal place of
                                  business in(name)                       /Z--

                             (If more than one defendant is named in the complaint, attach an additional
                             page providing the same informationfor each additional defendant.)

                        3.        The Amount in Controversy

                                  The amount in controversy — the amount the plaintiff claims the defendant
                                  owes or the amount that is at state — is more than $75,000, not counting
                                  interest and costs of court, because:(explain)




   III.      Statement of Claim


                                                         Page 4 of7
           Case 2:20-cv-02299-JAD-DJA Document 1 Filed 11/10/20 Page 11 of 11


                        t o
RE     1




  NOV 1 0 2020
             C.    If the Basis for Jurisdiction is Diversity of Citizenship
       CLERK      J. The Plaintiff
              COUR I
                                                                 I :rot"
                                                                       , baf                       A
U.S. DISTRICT
MIDDLE DIST. OF ALA. The plaintiff,(name)        Ref/ L)     mot                   , is a citizen of the
                          State of(name)      /1Qie?,,b ,

                   2. The Defendant(s)
                          a. If the defendant is an individual
                                                                          opi     1/.5.
                              The defendant,(name        q rbo,cct                 , is a citizen of the
                              State of(name)       .2 Vol do(                      . Or is a citizen of
                              (foreign nation)

                         b. If the defendant is a comoration

                              The defendant,(name) Ct
                                                    (~jGr            ri            ,is incorp7.4tec1
                                                                                                 ,5 under
                              the laws ofthe State of(name)/1/eVadq       5e_c.       iscr and IV ttf
                              principal place of business in the State of(name)                         .
                              Or    is    incorporated   under     the   laws     of (foreign    nation)
                                         /7/ /9—                    „ and has its principal place of
                              business in(name)
                                                         4/
                                                          7 4
                         (If more than one defendant is named in the complaint, attach an additional
                         page providing the same informationfor each additional defendant)

                   3.         The Amount in Controversy

                              The amount in controversy — the amount the plaintiff claims the defendant
                              owes or the amount that is at state — is more than $75,000, not counting
                              interest and costs of court, because:(explain)

                                   Qz)
                                                                           e_
                                            (9
                                          qc,                      8,                     //c?
     M.      Statement of Claim


                                                  Page 4 of7
